The interlocutory judgment of the County Court of Richmond county, entered October 4, 1921, and the order of October 4, 1921, denying the motion of the People of the State of New York to dismiss the complaint as to the People on the ground that this court has no jurisdiction of said defendants concerning the subject-matter of this action, are reversed on the law, and motions granted, with costs, on the ground that plaintiff has failed to comply with the provisions of section 1594 of the Code of Civil Procedure,* in that the complaint fails to set forth detailed facts showing the nature and extent of the interest in or lien on the said property of the People of the State of New York, and the reason for making the People a party. Black-mar, P. J., Rich, Kelly, Jaycox and Young, JJ., concur. Settle order on notice.

Now Civ. Prac. Act, § 259.— [Rep.